Order entered October 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00893-CV

                              FELIPE DELEON, JR., Appellant

                                               V.

                                 ROSA BENITEZ, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV97-00151-S

                                           ORDER
       Before the Court is appellant’s October 14, 2019 request for appointment of counsel and

a copy of “all court records with affidavit.” We take no action on the request for appointment of

counsel as the Court does not appoint counsel. To the extent appellant requests a copy of the

records, we note that only the clerk’s record has been filed, and a copy of that record was

included in the Court’s October 21, 2019 letter to appellant directing him to file jurisdictional

briefing. Accordingly, we DENY the request for records as moot.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE